17-1463
     Pan v. Barr
                                                                                   BIA
                                                                             Zagzoug, IJ
                                                                           A205 817 481

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of April, two thousand nineteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            GUIDO CALABRESI,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   AI LING PAN,
14        Petitioner,
15
16                 v.                                            17-1463
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Jan Potemkin, New York, NY.
24
25   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
26                                    Attorney General; Bernard A.
27                                    Joseph, Senior Litigation Counsel;
28                                    Kate D. Balaban, Trial Attorney,
29                                    Office of Immigration Litigation,
30                                    United States Department of
31                                    Justice, Washington, DC.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5           Petitioner Ai Ling Pan, a native and citizen of the

6    People’s Republic of China, seeks review of an April 12, 2017,

7    decision of the BIA affirming an August 11, 2016, decision of

8    an Immigration Judge (“IJ”) denying asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).      In re Ai Ling Pan, No. A205 817 481 (B.I.A. Apr.

11   12, 2017), aff’g No. A205 817 481 (Immig. Ct. N.Y. City Aug.

12   11, 2016).       We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14          Under the circumstances of this case, we have reviewed

15   both    the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

16   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
17   524, 528 (2d Cir. 2006).         The applicable standards of review

18   are well established.        See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia

19   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

20          “Considering the totality of the circumstances, and all

21   relevant factors, a trier of fact may base a credibility

22   determination on the demeanor, candor, or responsiveness of

23   the applicant or witness, . . . the consistency between the
                                  2
1    applicant’s or witness’s written and oral statements . . . ,

2    [and] the internal consistency of each such statement . . .

3    without regard to whether an inconsistency, inaccuracy, or

4    falsehood goes to the heart of the applicant’s claim . . . .”

5    8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d
6    at   163-64.      Substantial      evidence      supports     the   agency’s

7    determination that Pan was not credible as to her claim that

8    family-planning officials forced her to have an abortion.

9         The agency reasonably relied in part on Pan’s demeanor.

10   See 8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430

11 F.3d 77, 81 n.1 (2d Cir. 2005) (recognizing that particular

12   weight     is   given   to   the   trier    of    fact’s    assessment    of

13   demeanor).      That finding is supported by the record, which

14   reflects that Pan was unresponsive when testifying about

15   numerous aspects of her living arrangements with her fiancé

16   with whom she purportedly became pregnant.

17        The    demeanor     finding      and   the     overall    credibility

18   determination are bolstered by record inconsistencies.                   See

19   Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

20   Cir. 2006).       The agency reasonably found Pan’s testimony

21   inconsistent regarding when she moved in with her fiancé and

22   where    they   lived   when   they    first      lived    together.     See

23   8 U.S.C. § 1158(b)(1)(B)(iii).
                                   3
1        Having        questioned        Pan’s   credibility,          the    agency

2    reasonably relied further on her failure to rehabilitate her

3    testimony    with     reliable        corroborating      evidence.             “An

4    applicant’s failure to corroborate . . . her testimony may

5    bear on credibility, because the absence of corroboration in

6    general makes an applicant unable to rehabilitate testimony

7    that has already been called into question.”                     Biao Yang v.

8    Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                  The IJ reasonably

9    declined to afford weight to the unsworn letter from Pan’s

10   mother because it was prepared by an interested witness who

11   was not available for cross-examination and it was altered

12   without   explanation        with    respect      to   the    date    that     Pan

13   “confirmed” her relationship with her fiancé.                     See Y.C. v.

14   Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring to the

15   agency’s decision to afford little weight to a relative’s

16   letter    from    China   because      it   was    unsworn      and     from    an

17   interested witness); see also Matter of H-L-H- & Z-Y-Z-, 25

18   I. & N. Dec. 209, 215 (BIA 2010) (finding unsworn letters

19   from an alien’s family insufficient to provide substantial

20   support for the alien’s claims because the letters were from

21   interested       witnesses    not     subject     to   cross-examination),

22   overruled on other grounds by Hui Lin Huang v. Holder, 677


                                            4
1 F.3d 130, 133-38 (2d Cir. 2012).        There is no other evidence

2    corroborating Pan’s relationship, pregnancy, or abortion.

3        Given    the    demeanor,    inconsistency,   and   corroboration

4    findings, the agency’s adverse credibility determination is

5    supported   by     substantial   evidence   and   is   dispositive   of

6    asylum, withholding of removal, and CAT relief.           See Paul v.

7    Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

8        For the foregoing reasons, the petition for review is

9    DENIED.    As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is VACATED,

11   and any pending motion for a stay of removal in this petition

12   is DISMISSED as moot.      Any pending request for oral argument

13   in this petition is DENIED in accordance with Federal Rule of

14   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

15   34.1(b).

16                                     FOR THE COURT:
17                                     Catherine O’Hagan Wolfe
18                                     Clerk of Court




                                        5